Bloodworth, J.
This was a case of abandonment of a child. By agreement it was submitted to the judge, who passed upon the ease without the intervention of a jury. In such a case it is not necessary that the same strictness as to the admission of evidence be adhered to as when the case is submitted to a jury, as the judge, upon a final determination of the case, is supposed to be able to “ sift the wheat from the chaff, ” and from the legal evidence alone determine the issues. There was some evidence to support the finding of the judge that the city court of Bainbridge had jurisdiction of the case; and, when all the facts are considered, the exceptions to the rulings of the court do not point out any error that would require the grant of a new trial.

Judgment affirmed.

Broyles, G. J., and Luke, J., concur.